DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 06/22/2020.
Claims 1-15 are presented for examination.
Preliminary Amendment
Applicants preliminary amendments relating to Abstract, Specification, drawings and claims have been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for improving a chemical production process, wherein a derivative chemical product is produced through a derivative chemical production process based on at least some derivative process parameters at a chemical production facility, in which the chemical production facility comprises a facility intranet, wherein at least some derivative process parameters are measured from the derivative chemical production process by a production sensor computer system within the facility intranet, and 
wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility intranet,
wherein
wherein the computing module is within the facility intranet, from the process model management computer system, wherein the derivative process parameters are provided to the computing module, 
wherein the computing module determines modification data for updating the process model by a numerical analysis based on the derivative process parameters and the process model,
wherein the computing module prevents the derivative process parameters from being transferred outside the facility intranet, and 
wherein the computing module prevents read access to the process model and the modification data”. However, the steps are not clearly defined. Therefore, it is vague and indefinite.

Claim 1 recites “1. A method for improving a chemical production process, wherein a derivative chemical product is produced through a derivative chemical production process based on at least some derivative process parameters at a chemical production facility, in which the chemical production facility comprises a facility intranet, wherein at least some derivative process parameters are measured from the derivative chemical production process by a production sensor computer system within the facility intranet,”. The claim seems a “method” claims but “the chemical production facility comprises a facility intranet” might looks a different statutory category such as a “system” claim. Therefore, the whole claim is vague and indefinite.

Claim 1 recites “wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility intranet”. It is unclear whether the step is “simulating” or “recording”. Therefore, it is vague and indefinite.

Claim 15 recites “A system for a chemical production process comprising a chemical production facility for producing a derivative chemical product through a derivative chemical production process based on at least some derivative process parameters, in which the chemical production facility comprises a facility intranet and comprises a production sensor computer system within the facility intranet, wherein at least some derivative process parameters are measured from the derivative chemical production process by the production sensor computer system, wherein the system further comprises a process model management computer system outside the facility intranet for recording a process model for simulating the derivative chemical production process, wherein the system further comprises a computing module

Examiner Notes: 
The broadest reasonable interpretation of the claim as a method claim highlighted as follows:
1. A method for improving a chemical production process, wherein a derivative chemical product is produced through a derivative chemical production process based on at least some derivative process parameters at a chemical production facility, in which the chemical production facility comprises 
a facility intranet, wherein at least some derivative process parameters are measured from the derivative chemical production process by a production sensor computer system within the facility intranet, and 
wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility intranet,
whereinprocess model is transmitted to a computing module for performing numerical analysis, 
wherein the computing module is within the facility intranet, from the process model management computer system, wherein the derivative process parameters are provided to the computing module, 
wherein the computing module determines modification data for updating the process model by a numerical analysis based on the derivative process parameters and the process model,
wherein the computing module prevents the derivative process parameters from being transferred outside the facility intranet, and 
wherein the computing module prevents read access to the process model and the modification data.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Co-pending Application No. 16/956,885 in view of US Publication No. 2015/0074749 A1 issued to Vasko et al.

Instant application No.16/956,878
Co-pending Application No. 16/956,885
1. A method for improving a chemical production process, wherein a derivative chemical product is produced through a derivative chemical production process based on at least some derivative process parameters at a chemical production facility, in which the chemical production facility comprises a facility intranet, 



wherein at least some derivative process parameters are measured from the derivative chemical production process by a production sensor computer system within the facility intranet and 


wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility intranet, 


wherein the process model is transmitted to a computing module for performing numerical analysis, wherein the computing module is within the facility intranet, from the process model management computer system, 

wherein the derivative process parameters are provided to the computing module, 



wherein the computing module determines modification data for updating the process model by a numerical analysis based on the derivative process parameters and the process model, 



wherein the computing module prevents the derivative process parameters from being transferred outside the facility intranet, and 


wherein the computing module prevents read access to the process model and the modification data.

1. A method for improving a chemical production process, wherein a plurality of derivative chemical products are produced through a derivative chemical production process based on at least some derivative process parameters at a plurality of respective chemical production facilities, in which the chemical production facilities each comprise a separate respective facility intranet, 

wherein at least some respective derivative process parameters are measured from the derivative chemical production process by a respective production sensor computer system


wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility intranets, 

wherein the process model is transmitted to respective computing modules


 wherein the derivative process parameters at each chemical production facility are provided to the respective computing module and 

wherein each computing module determines respective modification data for updating the process model by a numerical analysis based on the derivative process parameters at the respective chemical production facility and the process model.  


2. The method according to claim 1, wherein each computing module prevents the derivative process parameters from being transferred outside the respective facility intranet

2. The method according to claim 1, wherein
3. The method according to claim 1, wherein the derivative process parameters comprise respective derivative process settings and derivative production measurements.  

3. The method according to claim 1, wherein the derivative process parameters comprise formulation data for specifying ingredients for the derivative chemical production process.

4.  The method according to claim 1, wherein the derivative process parameters

4. The method according to claim 3, wherein the derivative process settings 

5.  The method according to claim 4, wherein  the derivative process settings

5.  The method according to claim 1, wherein 

6.  The method according to claim 1, whereinto an update recipient computer system outside the respective facility intranet, 

6.  The method according to claim 1, wherein  a precursor charge

7.  The method according to claim 1, wherein

7.  The method according to claim 6, wherein  the derivative process parameters, are at least partially determined based on the precursor production data 
8.  The method according to claim 7, wherein  the derivative process parameters are at least partially determined based on the respective precursor production data 
8.  The method according to claim 6
9.  The method according to claim 7

9.  The method according to claim 8, wherein the precursor production settings 
10.  The method according to claim 9, wherein the precursor production settings

10.  The method according to claim 5, wherein  the precursor production data 
11.  The method according to claim 7, wherein the precursor production datadetermined from the precursor production process.

11.  The method according to claim 1, wherein  the chemical production 
12.  The method according to claim 1, wherein  each chemical production

12.  The method according to claim 11, wherein 
13.  The method according to claim 12, characterized in that when the updated process model (6) is transmitted to each computing module, that computing module (8a, b) updates the respective derivative process settings (10a, b), preferably, that the updated derivative process settings (10a, b) are provided to the respective computer controlled production devices (12a, b) for controlling the derivative chemical production process.  

14.  The method according to claim 13, wherein  the modification data
14.  The method according to claim 1, wherein the modification data

15. (Currently Amended) process based on at least some derivative process parameters
15. (Currently Amended) A system for a chemical production process comprising a plurality of chemical production facilitieschemical production process based on at least some derivative process parameters


However, Co-pending Application No. 16/956,885 et al does not specify but Vasko et al wherein the computing module prevents read access to the process model and the modification data (See: par [0083] the request may comprise a request for remote read and/or write privileges to a particular configuration parameter of the industrial asset, which may be either expressly permitted or denied…if it is determined at step 1010 that the request is not permitted by the set of security policies, the methodology moves to step 1014, and the request to access the industrial asset is denied; par [0086] the network can include public networks such as the internet, intranets, and automation networks), and wherein the computing module prevents read access to the process model and the modification data (See: par [0083] the request may comprise a request for remote read and/or write privileges to a particular configuration parameter of the industrial asset, which may be either expressly permitted or denied…if it is determined at step 1010 that the request is not permitted by the set of security policies, the methodology moves to step 1014, and the request to access the industrial asset is denied).  
It would have been obvious before the effective filing date to prevent read access as taught by Vasko et al would be to afford the end user the ability to deny access to selected aspects of industrial asset for reasons of safety, security, or business interests (Vasko et al, par [0046]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0320768 A1 issued to Zhao et al in view of US Publication No. 2015/0074749 A1 issued to Vasko et al.

1. Zhao et al discloses a method for improving a chemical production process (See: Abstract, perform root-cause analysis on an industrial process), wherein a derivative chemical product is produced through a derivative chemical production process based on at least some derivative process parameters at a chemical production facility (Abstract, perform root-cause analysis on an industrial process…the method and system then select precursor candidates from the loaded process variables based on the cross-correlation scores and execute a parametric model for performing quantitative analysis of the selected precursor candidates), in which the chemical production facility comprises: 
wherein at least some derivative process parameters are measured from the derivative chemical production process by a production sensor computer system (See: par [0032] the system computers 101 and 102 may communicate with data server 103 to access collected data for measurable process variables from a historian database 111….the instrumentation computer 105 may in turn communicate the collected data to the data server 103 over communication network 108; par [0084] Fig. 6B collects historical process variable measurement relevant to C2 splitter flooding for developing a calibrated process model), and 
wherein a process model for simulating the derivative chemical production process is recorded in a process model management computer system outside the facility (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variables; par [0058] the data from the model parameters module may be loaded into the deployed first principles run-time model…the variable selection and preprocessing module receives additional process data from the data server…the deployed first principles run time model performs steady-state  calculation using loaded data, when the process reaches a steady-state, and provided output of the calculations to the deployed inferential run-time model, the deployed inferential run-time model uses the received output calculations to perform the prediction bias updates to correct the calculations of the continuous KPI estimations provided to the network environment 100),
wherein
wherein the computing module is within the facility, from the process model management computer system, wherein the derivative process parameters are provided to the computing module (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules), 
wherein the computing module determines modification data for updating the process model by a numerical analysis based on the derivative process parameters and the process model (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).
However, Zhao et al does not specify but Vasko et al discloses wherein the computing module prevents the derivative process parameters from being transferred outside the facility intranet, and wherein the computing module prevents read access to the process model and the modification data (See: par [0083] the request may comprise a request for remote read and/or write privileges to a particular configuration parameter of the industrial asset, which may be either expressly permitted or denied…if it is determined at step 1010 that the request is not permitted by the set of security policies, the methodology moves to step 1014, and the request to access the industrial asset is denied; par [0086] the network can include public networks such as the internet, intranets, and automation networks), and wherein the computing module prevents read access to the process model and the modification data (See: par [0083] the request may comprise a request for remote read and/or write privileges to a particular configuration parameter of the industrial asset, which may be either expressly permitted or denied…if it is determined at step 1010 that the request is not permitted by the set of security policies, the methodology moves to step 1014, and the request to access the industrial asset is denied).  
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to afford the end user the ability to deny access to selected aspects of industrial asset for reasons of safety, security, or business interests (Vasko et al, par [0046]).

2. Zhao et al discloses the method according to claim 1, wherein the derivative process parameters comprise derivative process settings and derivative production measurements (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variable, including status, values, operators event messages, sequences of event data, laboratory data, pre-event and post-event data; par [0058] the internal settings of the first -principles run-time model and the inferential run-time model are stored at the model parameters module 270).  

3. Zhao et al discloses the method according to claim 1, wherein, the derivative process parameters comprise formulation data for specifying ingredients for the derivative chemical production process  (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variable, including status, values, operators event messages, sequences of event data, laboratory data, pre-event and post-event data).
  
4. Zhao et al discloses the method according to claim 3, wherein the derivative process settings are at least partially determined, based on derivative product specifications regarding properties of the derivative chemical product in connection with the process model  (See: par [0057] the data server 103 provides distributed processing units, for interacting with the DCS components….typical data archived by the data repository includes information regarding various processing variable, including status, values, operators event messages, sequences of event data, laboratory data, pre-event and post-event data; par [0058] the internal settings of the first -principles run-time model and the inferential run-time model are stored at the model parameters module 270).  

5. Zhao et al discloses the method according to claim 1, wherein the modification data is transmitted to an update recipient computer system outside the facility (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).  
Zhao et al discloses communication network 108 but does not specify intranet (SeE: par [0086] the network can include public networks such as the internet, intranets, and automation networks).
It would have been obvious before the effective filing date to combine the remote asset management as taught by Vasko et al to causality analysis using hybrid model of Zhao et al would be to remotely viewing and configuring an industrial asset over a cloud infrastructure (Vasko et al, par [0002]).

10. Zhao et al discloses the method according to claim 5, wherein the precursor production data is at least partially based on precursor production measurements determined from the precursor production process (See: abstract, perform root-cause analysis on industrial process, ..load process data for an industrial process from a historian database and build a hybrid first-principled and inferential model…then select precursor candidates from the loaded variables based on the cross-correlation scores and execute a parametric model for performing quantitative analysis of the selected precursor candidates, resulting in a strength of correlation score for each precursor candidate).  

11. Zhao et al discloses the method according to claim 1, wherein the chemical production facility comprises computer Page 5 of 8controlled production devices for performing the derivative chemical production process and wherein the derivative process parameters are provided to the computer controlled production devices for controlling the derivative chemical production process (See: par [0032] the data server 103 may be further communicatively coupled to a distributed control system 104, or any other plant control system which may be configured with instruments 109A-109I; par [0034]).  

12. Zhao et al discloses the method according to claim 11, wherein when the updated process model is transmitted to the computing module, the computing module updates the derivative process settings (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).  

13. Zhao et al discloses the method according to claim 1, wherein  a plurality of derivative chemical products are produced at respective chemical production facilities, with each of the chemical production facilities comprising a separate respective facility intranet, wherein the process model is transmitted to respective computing modulesbias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).

14. Zhao et al discloses the method according to claim 13, wherein the modification data is transmitted to the process model management computer system from each computing module, wherein the process model is updated based on the respective modification data from each of the computing modules and wherein the updated process model is transmitted to each computing module for replacing the previous process model (See: par [0058] the model parameters module 270 may be loaded into the deployed first principles run-time model, once the configuration data and parameters have been loaded into the modules …the deployed inferential run-time model 273 uses the received output calculation to perform the prediction bias updates to correct the calculations of the continuous KPI  estimation provided to the network environment 100).

15. The instant claim recites substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Zhao et al, Vasko et al and other prior arts do not singularly or in combination disclose the limitations: “The method according to claim 1, wherein a precursor charge
Claims 7-9 depend on an objected claim 6. Therefore, the claims are objected as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        05/17/2022